Citation Nr: 1404221	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating higher than 10 percent for intervertebral disc syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

On the claim for a higher rating for intervertebral disc syndrome, in September 2012 at a hearing before the Board, the Veteran testified that his back disability had increased in severity since he was last examined by VA in July 2010.  

As the evidence suggests a material change in the disability, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since July 2012.  






2.  Afford the Veteran a VA examination, including nerve conduction studies and an EMG of the lower extremities, to determine the current level of severity of disc disease of the lumbosacral spine.  

The VA examiner is asked to describe: 

a).  Range of motion in degrees of flexion, extension, rotation, and lateral flexion, and any additional functional loss during flare-ups or with repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination;  

b).  Objective neurological abnormalities; 

c).  The symptoms attributable to his service-connected left thigh abductor muscle injury with residual spasms; and,

d).  Incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes; and,

e).  The effect the disability has on employment.   

The Veteran's file must be made available to the VA examiner for review.  





3.  After the development has been completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


